

UNITED FIRE GROUP, INC.
RESTRICTED STOCK UNIT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


1.  Grant of RSUs. United Fire Group, Inc., an Iowa corporation, hereby grants
to _______ (the "Recipient"), pursuant to the Company's Non-Employee Director
Stock Plan (the "Plan"), _______ RSUs (each, an "RSU" and collectively, the
"RSUs"), subject to the terms and conditions of this agreement (the "Agreement")
and the Plan. Except where the context otherwise requires, when used herein the
term "Company" shall include United Fire Group, Inc. and all subsidiaries of
United Fire Group, Inc. as defined in Sections 424(e) and 424(f) of the Internal
Revenue Code of 1986, as amended (the "Code"). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan. To the extent that any term of this Agreement conflicts or is otherwise
inconsistent with any term of the Plan, as amended from time to time, the terms
of the Plan shall take precedence and supersede any such conflicting or
inconsistent term contained herein.


2.  Vesting and Provisions for Termination.


(a)  Vesting Schedule. Subject to the provisions of this Section 2 and Section
6, the RSUs shall vest and become "Vested Units" as follows: _______


Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to the Vest Date, and all
vesting shall occur only on the Vest Date.

(b)  Continuous Director Status Required. Except as otherwise provided in this
Section 2, no RSUs shall become Vested Units unless the Recipient is and has
been at all times since the date of grant of the RSUs, a director of the
Company. If the Recipient ceases to be a director of the Company for any reason,
then any RSUs that are not Vested Units, and that do not become Vested Units
pursuant to Section 6 at the time the Recipient ceases to be a director of the
Company, shall be forfeited immediately and revert back to the Company without
any payment to the Recipient.


(c) Settlement of RSUs. The Recipient shall receive one share of the Company's
common stock, par value $0.001 per share (the "Common Stock"), for each RSU
awarded hereunder that becomes a Vested Unit, free and clear of the restrictions
set forth in this Agreement, except for any restrictions necessary to comply
with the federal and state securities laws. The Company shall reflect the
Recipient's ownership of such Common Stock in its stock records as of the date
on which RSUs become Vested Units.


3.  Transfer Not Permitted. The RSUs may not be transferred, assigned, pledged,
or hypothecated in any manner (whether by operation of law or otherwise). Upon
any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
RSUs, or upon any charging order, lien, garnishment, attachment or similar
process upon the RSUs, the RSUs and the associated rights contemplated by this
Agreement shall, at the election of the Company, become null, void, and of no
further force or effect.


4.  No Right to Continuation as a Director. Nothing contained in the Plan or
this Agreement shall be construed or deemed by any Person under any
circumstances to bind the Company to continue the engagement of, refrain from
removal of, retain, or nominate for election, Recipient as a director of the
Company for the period within which the RSUs may become Vested Units.


5.  Adjustments. In the event of a reorganization, recapitalization, stock
split, dividend payable in shares of Common Stock, combination of Common Stock,
merger, consolidation, share exchange, acquisition of property or stock, or any
change in the capital structure of the Company, the Board of Directors shall,
consistent with the terms of the Plan, make such adjustments as may be
appropriate, in its discretion, in the number and kind of shares awarded
hereunder.





--------------------------------------------------------------------------------



6.  Change of Control. In the event of a Change of Control, the vesting schedule
set forth in Section 2(a) of this Agreement shall be accelerated such that all
RSUs that are not Vested Units shall immediately vest and become Vested Units as
of the date of the Change of Control.


7.  No Shareholder Rights. The RSUs awarded hereunder do not represent equity
securities of the Company. Recipient shall have no rights as a shareholder of
the Company, no dividend rights, and no voting rights with respect to the Common
Stock underlying or issuable in respect of the RSUs, until the RSUs have vested
and settlement thereof in Common Stock has been made. Except as shall be set
forth in Section 5, no adjustment shall be made in respect of the RSUs for
dividends or distributions or other rights in respect of any Common Stock
underlying the RSUs, for which the record date is prior to the date upon which
the RSUs have vested and settlement thereof in Common Stock has been made.

8.  Withholding Taxes. The Recipient acknowledges and agrees that the Recipient
(and not the Company) shall be responsible for the Recipient's federal, state,
local or foreign tax liability and any of the other tax consequences that may
arise as a result of the transactions contemplated by this Agreement. To the
extent that the receipt or settlement of the RSUs results in income to the
Recipient for federal, state, or local income tax purposes, except as provided
below, if the Company is obligated by law to withhold taxes in connection with
such receipt, vesting, or settlement, as the case may be, the Recipient shall
deliver to the Company such amount as the Company requires to meet its
withholding obligation under applicable tax laws or regulations. If the
Recipient fails to do so, the Company has the right and authority to deduct or
withhold from other compensation payable to the Recipient an amount sufficient
to satisfy its withholding obligations. The Recipient may satisfy any
withholding requirement in connection with the settlement of the RSUs, in whole
or in part, by electing to have the Company withhold for its own account that
number of shares of Common Stock otherwise deliverable to the Recipient upon
settlement having an aggregate Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that the Company must
withhold in connection with the settlement of such RSUs. The Recipient's
election must be irrevocable, in writing, and submitted to the Secretary of the
Company before the applicable Vest Date. The Fair Market Value of any fractional
share of Common Stock not used to satisfy the withholding obligation (as
determined on the date the tax is determined) will be paid to the Recipient in
cash. The Company's obligation to deliver Vested Units to the Recipient is
subject to the Recipient's satisfaction of the foregoing requirements, if and
when applicable.


9.  Miscellaneous.


(a)  Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the
Recipient.

(b)  All notices under this Agreement shall be mailed, delivered by hand, or
delivered by electronic means to the parties pursuant to the contact information
for the applicable party set forth in the records of the Company or any
third-party equity plan administrator designated by the Company from time to
time, or at such other address as may be designated in writing by either of the
parties to the other party.


(c)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Iowa.


(d)  The Recipient hereby acknowledges receipt of a copy of the Plan.

(e)  This Agreement may be executed and delivered by facsimile signature and in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.


Date of Grant: _______
UNITED FIRE GROUP, INC.



--------------------------------------------------------------------------------



_______
Date: _______
Signature: _______





